Heydenfeldt, J., delivered the opinion of the Court.
Bryan, J., concurred.
The bill of exceptions shows that after the jury retired, they returned and asked to hear read two depositions of witnesses of the defendant. The depositions were read to them, and this was done during the absence of the prisoner. The rule is familiar that the prisoner, in a case of felony, must be present during the whole of his trial; and reading evidence taken by deposition, although it was done after the jury had retired, is a part of the trial as much as any other. In favor of life, the strictest rule which has any sound reason to sustain it, will not be relaxed.
The judgment is reversed, and a new trial ordered.